Name: Commission Regulation (EEC) No 766/83 of 30 March 1983 amending Regulation (EEC) No 1372/81 laying down detailed rules for the calculation of monetary compensatory amounts
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 85/84 Official Journal of the European Communities 31 . 3 . 83 COMMISSION REGULATION (EEC) No 766/83 of 30 March 1983 amending Regulation (EEC) No 1372/81 laying down detailed rules for the calcu ­ lation of monetary compensatory amounts THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the tempo ­ rary widening of the margins of fluctuation for the currencies of certain Member States ('), as last amended by Regulation (EEC) No 1 09/83 (2), and in particular Article 6 thereof, Whereas Article 4 (4) of Commission Regulation (EEC) No 1372/81 (3), as amended by Regulation (EEC) No 386/82 (4), provides for a periodical re-examination of the list of those goods covered by Regulation (EEC) No 3033/80 of 11 November 1980 (^ that are subject to monetary compensatory amounts ; whereas, under the rules in force, these re-examinations are to be held in March and September of each year, with any changes in the list of products taking effect in May and November respectively ; Whereas experience of this system indicates that these dates should be altered so that the situation can be assessed in the first part of the year after the annual decision on agricultural prices ; Whereas the measures provided for in this Regulation are in accordance with the opinion of all the manage ­ ment committees for the common organizations of the agricultural markets, HAS ADOPTED THIS REGULATION : Article 1 In Article 4 (4) of Regulation (EEC) No 1372/81 the first sentence of the third subparagraph shall read as follows : 'Such examinations shall take place :  in June, any reintroduction or removal taking effect in August,  in December, any reintroduction or removal taking effect in February of the following year.' Article 2 This Regulation shall enter into force on 1 April 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 March 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 106, 12 . 5. 1971 , p. 1 . O OJ No L 16, 20 . 1 . 1983 , p. 3 . (3) OJ No L 138 , 25 . 5 . 1981 , p. 16 . O OJ No L 49 , 22 . 2. 1982, p. 1 . O OJ No L 323 , 29 . 11 . 1980, p. 1 .